Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 1 of 21




               EXHIBIT 21
               EXHIBIT
        Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 2 of 21
                                       UNCLASSIFIED

                         DIRECTOR OF NATIONAL INTELLIGENCE
                                       WASHINGTON, DC




The Honorable Charles E. Grassley                                              MAY 2 9 2020
Chairman
Committee on Finance
United States Senate
Washington, DC 20510

The Honorable Ron Johnson
Chairman
Committee on Homeland Security
United States Senate
Washington, DC 20510


Chairmen Grassley and Johnson,

        In response to bipartisan requests regarding the LTG Michael Flynn (Retired) transcripts,
please find the enclosed declassified documents.


                                                       cerely,



                                                       n Ratcliffe


Enclosures




Cc:
The Honorable Dianne Feinstein
The Honorable Mark Warner
The Honorable Marco Rubio
The Honorable Adam B. Schiff
The Honorable Devin Nunes



                                       UNCLASSIFIED
     Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 3 of 21

DECLASSIFIED 1w DN1 Ratcliffe on 29 May 2020




1.        December 23, 2016 Call

Participants
     +    Michael Flynn
     ▪    Russian Ambassador Sergey Ivanovich Kislyak
     •    Russian Diplomat Aleksandr Dmitriyevich Pchelyakov

Flynn: Yes. This is General Flynn.

Pchelyakov: General Flynn. Good...good afternoon. This is Aleksandr calling from the Russian
Embassy Ambassador's office. If there's...

Flynn: Yes.

Pchelyakov: If it's no problem, could I. . .uh. .. put the Ambassador through for you?

Flynn: No. Please put him on. Please.

Pchelyakov: Just a sec...

[noise]

Flynn: Hello, This is General Flynn.

Kislyak. Yeah General. Uh, thank you for picking up, uh, my cal]. Uh.. .

Flynn: Um hm, Urn hm.

Kislyak: Uh, I just wanted as a follow up to share with you several points. One, that, uh, your
previous, uh, uh, telephone call, I reported to Moscow and it was considered at the highest level
in Russia. Secondly, uh, uh, here we are pointing [PH], uh, taking into account, uh, entirely your,
uh, arguments.

Flynn - Yes.

Kislyak: To raise a proposal or an idea of continued consultations in New York. We will do it.

Flynn: Okay.

Kislyak: Uh, to give time for working out something, uh, that would be, would be, uh, less
controversial.

Flynn: Okay. That...That's good news.


                                                3
    Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 4 of 21




Kislyak: Uh, certainly if, uh, the others will put it through to a vote, and I understand my, uh,
colleagues tell me that Egyptians are not pressing for a vote.

Flynn: They're not.

Kislyak: But there might be others.

Flynn: Yeah, there.. , there, I can tell you that there's, uh, you know, a litany of countries that
are... that we're talking..        I'm talking directly to. And ...and that...

Kislyak: I see.

Flynn: Basically, just as l asked you,

Kislyak. Yeah.

Flynn: And I think there are a few other countries that are going to abstain. Um, Egypt. Egypt is,
uh, is in a place, you know, again.. .[pause] You know, the strategic goal is stability in the
Middle East. That's the strategic goal, and. , and, you know, between you and I, and you know
this, and we know this, and you know...and between Moscow and Washington, we will not
achieve stability in the Middle East without working with each other against this radical Islamist
crowd. Period.

Kislyak: Yeah.

Flynn: Okay. So, I'm adamant about that, and I want to make sure that you know that, and in
conversations that we have in the future, if there's a common en...a common threat that we
face...

Kislyak: I agree with you.

Flynn: And I'm .. I'm...I'm still sickened...sickened by the. , by the murder of your
Ambassador to Turkey the other day.. .

Kislyak: Oh, thank you for those sentiments.

Flynn: I just—I'm sickened by it. So...so...if, .if.. .if Russia...

Kislyak: [Interrupts] General, can you allow me to complete my points, my full of these points.

Flynn: Please.



                                                  4
     Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 5 of 21




Kislyak: So, we will try to help, uh, uh, to give additional time for the conversation on ...on this
issue, but if it is put on vote, uh, for historical reasons, as I explained to you,

Flynn: Uh huh...

Kislyak: ...We cannot vote, uh, other than to support it.

Flynn: Okay.

Kislyak: That is something, uh, that is, uh, part of the position that we have developed, with the,
urn, countries in the region for a long period of time. But, uh, responding to your, uh, telephone
call and our conversations, we will try to help, uh, to, uh, postpone the vote and to allow for
consultations.

Flynn: Okay. That's.. that's good.

Kislyak: We. .[talking over] we took on board your Lull that you want also to have some time...

Flynn: Okay. Okay.

Kislyak: ...to talk about. So...

Flynn: Okay!

Kislyak: That is something that we will try to do.

Flynn: Okay. That's great. That's great, Ambassador. That's all we can ask for at this point in
time.

Kislyak: Okay? Thank you.

Flynn: Alright. Hey, thank you so much.

Kislyak: And happy Christmas and New Years.

Flynn: Yeah, Same to you. Same to you. And please call me anytime, okay?

Kislyak: Ah, the same here.

Flynn: Please, please enjoy your family. It's so important right now.

Kislyak: Thank you. [iu]



                                                 5
     Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 6 of 21




Flynn: Okay. Thank you.

Kislyak: Thank you [iu]

Flynn: Bye bye.

[call ends]




                                    6
      Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 7 of 21




11.    December 29, 2016 Call


Participants
   ® Michael Flynn
   • Russian Ambassador Sergey Ivanovich Kislyak


UNKNOWN MALE: Russian Embassy, Ambassador's office.
FLYNN: Yeah this is General Flynn. [He may be using a speaker-phone]

UNKNOWN MALE: Yes, I will put Ambassador on the line, sir.

FLYNN: Okay thank you.

UNKNOWN MALE: Thanks.
[Call transferred to Ambassador Kislyak. Timestamp 00:30]
KISLYAK: Hello?

FLYNN: Hi Ambassador this is General Flynn

KISLYAK: Oh, General, thank you very much for calling me back. I was trying to reach you for
quite a while because I have several, uh, issues to raise with you --
FLYNN: Uh huh.
KISLYAK: - rather to inform you. If you'll allow me, one by one.
FLYNN: Please.

KISLYAK: One, uh, since you were interested in the issue of the Middle East and you called me
on that issue
FLYNN: Uh huh.
[Timestamp 01:00]
KISLYAK: We wanted to convey to you and through you to the President Elect that we had uh
significant reservations about the idea of adopting now the principles for the Middle East, uh,
that our American colleagues are pushing for. So we are not going to support it to — in the
quartet, or in the Security Council. And we have conveyed to our American colleagues. So in the
spirit of full transparency I was asked to inform you as well,
FLYNN: Okay.
KISLYAK: So it's not something that we — Russia — are going to support.

                                               7
     Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 8 of 21




FLYNN: Okay that's good.

KISLYAK: Secondly, we think it requires some additional work and everybody has to be on
board.

FLYNN: Of course, Ambassador, of course. You know it does. You know it does.

[Some talking over each other]

KISLYAK: And especially I think taking into account, now that US policy might uh, be
changing or not, we want to understand what is going to be your policy when and if we are to
implement things that we are working on.

FLYNN: Right.

KISLYAK: So the second point, it's also on the Middle East, uh, our specialist on the Middle
East say that they are very much interested in working with your specialists on these issues and if
you're available — not you personally, but your specialists — are available even before the—

FLYNN: Mmhm.

K1SLYAK: - President Elect is, has his inauguration on the twentieth, for, uh, we are perfectly
available. But also, something more specific, we, uh as you might have seen, are trying uh, to
help uh, the peace process in Syria. And today we announced, uh, the agreement that with
Turkey and others, we are able to uh agree on and to help the Syrian sides to start working on
political process. So we are thinking about an event in Astana, the capital of Kazakhstan —

[Timestamp 03:00]

FLYNN: Mmhm

KISLYAK: - that will, I hope, help the political process to be started. And it's something that is
going to be held in the third decade of January. The dates are yet to be, uh, finalized.

FLYNN: Okay. So third week of January?

KISLYAK: Not week. We call it decade, sir, its third- that means from the twenty ofJanuary to
the maybe the end ofJanuary.

FLYNN: 1 gotcha, I gotcha.

KISLYAK: And we are planning to invite the administration of the United States to uh, be, uh,
part of it in one way or another, because we believe that a stable settlement of the whole conflict
in Syria cannot be achieved without active and constructive participation of the United States.

FLYNN: Yeah.



                                                 8
    Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 9 of 21




KISLYAK: And so I just want to alert you and if you think you will be interested to participate —
not you personally, the administration we certainly would welcome this.

FLYNN: Yep, okay.

KISLYAK: And especially taking into account that we are talking about the third uh, decade of
January.
FLYNN: Uh huh.
KISLYAK: I mean heads up, we wanted you to know this. And the third final uh, point, General,
is uh, I am entrust to convey through you to Seer- uh to President Elect, proposal from the
Kremlin. Maybe to organize a conversation over the secure video line that starting on the
twentieth would be available to Mr. Trump. And it's there, certainly, uh uh, between the White
House and the Kremlin. And our proposal is to have the conversation on the twenty-first between
our Presidents. And the idea of Mr. Putin is first of all to congratulate uh, your President Elect or
the President, at the time, and maybe to discuss small number, briefly, of issues that are on our
agenda. So his proposal is on the twenty-first of January.

FLYNN: Okay. Ummm

[Times:ramp: 0.5:201
KISLYAK: Is by security video. Secure video line.
FLYNN: Yeah. Yeah, yeah. I understand. Okay, urn, okay. Listen, uh, a couple of things.
Number one, what I would ask you guys to do — and make sure you, make sure that you convey
this, okay? — do not, do not uh, allow this administration to box us in, right now, okay? Um —
KISLYAK: We have conveyed it. And -
FLYNN: Yeah.
KISLYAK: It's, uh, it's uh, very very specifically and transparently, openly.

FLYNN: So, you know, depending on, depending on what uh, actions they take over this current
issue of the cyber stuff, you know, where they're looking like they're gonna, they're gonna
dismiss some number of Russians out of the country, I understand all that and I understand that,
that, you know, the information that they have and all that, but what I would ask Russia to do is
to not — is - is — if anything — because I know you have to have some sort of action — to, to only
make it reciprocal. Make it reciprocal. Don't — don't make it — don't go any further than you
have to. Because I don't want us to get into something that has to escalate, on a, you know, on a
tit for tat. You follow me, Ambassador?

KISLYAK: I understand what you're saying, but you know, you might appreciate the sentiments
that are raging now in Moscow.

                                                 9
            Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 10 of 21
).   4




         FLYNN: I know, I - believe me, 1 do appreciate it, I very much appreciate it. But I really don't
         want us to get into a situation where we're going, you know, where we do this and then you do
         something bigger, and then you know, everybody's got to go back and forth and everybody's got
         to be the tough guy here, you know?

         /7'imestamp 07:00]
         FLYNN: We don't need to, we don't need that right now, we need to - we need cool heads to
         prevail, and uh, and we need to be very steady about what we're going to do because we have
         absolutely a common uh, threat in the Middle East right now

         KISLYAK: We agree.

         FLYNN: We have to eliminate this common threat.
         KISLYAK: We agree. One of the problems among the measures that have been announced today
         is that now FSB and GRU are sanctions, are sanctioned, and I ask myself, uh, does it mean that
         the United States isn't willing to work on terrorist threats?

         FLYNN: Yeah, yeah.

         KISLYAK: Because that's the people who are exactly, uh, fighting the terrorists.
         FLYNN: Yeah, yeah, yep.
         KISLYAK: So that's something that we have to deal with. But I've heard what you say, and I
         certainly will try -
         FLYNN: Yeah.
         KISLYAK: - to get the people in Moscow to understand it.
         FLYNN: Yeah.
         /Timestamp 08:00]
         FLYNN: And please make sure that its uh -the idea is, be - if you, if you have to do something,
         do something on a reciprocal basis, meaning you know, on a sort of an even basis. Then that,
         then that is a good message and we'll understand that message. And, and then, we know that
         we're not going to escalate this thing, where we, where because if we put out- if we send out 30
         guys and you send out 60, you know, or you shut down every Embassy, I mean we have to get
         this to a - let's, let's keep this at a level that uh is, is even-keeled, okay? is even-keeled. And
         then what we can do is, when we come in, we can then have a better conversation about where,
         where we're gonna go, uh, regarding uh, regarding our relationship. And also, basically we have
         to take these, these enemies on that we have. And we definitely have a common enemy. You
         have a problem with it, we have a problem with it in this country, and we definitely have a
         problem with it in the Middle East.

                                                         10
   Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 11 of 21




Fimestamp 09:00]
FLYNN: And we have to, we have to do something about it. So, um

KISLYAK: General, I completely agree with you.
FLYNN: Yeah, yeah. So anyway. Okay?
KISLYAK: Thank you.

FLYNN: And I'll — so I'll relay the thing about the twenty-first, to see if we can't — to see if we
can't do something along those lines. And I'll, you know, I can't commit to it but 111 —

KISLYAK: No.
FLYNN: -But I certainly will relay it.
KISLYAK: Thank you. Wonderful.

FLYNN: Certainly will relay it. And then uh, I appreciate very much the uh, reservations about
the current administration's position on the Middle East. That — that does not do anybody any
good right now, with — I mean, you know, you know Ambassador, the situation with llamas, and
the Palestinian situation, I mean, we'll come up with a solution that's good for everybody. We
will.
KISLYAK: That is something we want to work towards.
FLYNN: We'll come up with one.

KISLYAK: And I would say that our reservations are more about the way it is been developing,
instead of bringing everybody on board.
[Timestamp 10:00]
FLYNN: Yeah.

KISLYAK: You cannot just create facts on the ground that are not going to be implemented
afterwards. We need to —
FLYNN: Yeah.
KISLYAK: - bring everybody on board and that is not easy. On some smaller points, yes
probably we would disagree, but unless we talk it through, it's not going to be useful.
FLYNN: Yeah, yeah. And remember, now remember, Ambassador, you're not talking to a
diplomat, you're talking to a soldier, so I'm a very practical guy, and it's about solutions. It's
about very practical solutions that we're — that we need to come up with here, And uh, and we



                                                 11
            Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 12 of 21
a   h.




         have to stop talking past each other on — and so that means that we have to understand exactly
         what it is that we want to try to achieve, okay?

         KISLYAK: Yeah. I agree. Fully.

         FLYNN: Okay.
         KISLYAK: Thank you so much, and by the way —
         FLYNN: How was your holiday? Is your family still with ya?

         KISLYAK: Yeah, they came and they are going to stay with us until I think the first week of
         January.
         FLYNN: Good. Good.
         KISLYAK: And happy new year, thank you very much for calling me back, and I am looking
         forward to an opportunity to have a longer conversation, maybe.

         FLYNN: Yeah, yeah we will, we will.

         KISLYAK: Whenever it is convenient to you.
         FLYNN: Yeah I'll — I'll set some time up. Maybe the end of next week or something

         KISLYAK: Yes, that's a wonderful idea.

         FLYNN: Yeah, yeah.

         KISLYAK: I'm looking forward to it.
         FLYNN: Okay Ambassador
         KISLYAK: Thank you.
         FLYNN: Okay, thank you, bye bye.

         KISLYAK: All the best.
         FLYNN: Bye.
       Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 13 of 21




III.     December 31, 2016 Call

Participants
   • Michael Flynn
   O Russian Ambassador Sergey Ivanovich Kislyak

FLYNN: Hi Ambassador.

KISLYAK: Hi General, uh, I apologize for disturbing you today.

FLYNN: That's okay, how can I help you?

KISLYAK: Uh, you know I have a small message to pass to you from Moscow and uh, probably
you have heard about the decision taken by Moscow about action and counter-action.

FLYNN: yeah, yeah well I appreciate it, you know, on our phone call the other day, you know, I,
I, appreciate the steps that uh your president has taken. I think that it is was wise.

KISLYAK: I, I just wanted to tell you that our conversation was also taken into account in
Moscow and...

FLYNN: Good

KISLYAK: Your proposal that we need to act with cold heads, uh, is exactly what is uh, invested
in the decision.

FLYNN: Good

KISLYAK: And I just wanted to tell you that we found that these actions have targeted not only
against Russia, but also against the president elect.

FLYNN: yeah, yeah

KISLYAK: and and with all our rights to responds we have decided not to act now because, its
because people are dissatisfied with the lost of elections and, and its very deplorable. So, so I just
wanted to let you know that our conversation was taken with weight. And also...

FLYNN: Good. Good.

KISLYAK: We are hoping within two weeks we will be able to start working in more
constructive way.

                                                 13
    Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 14 of 21




FLYNN: Okay. That's good, that's good Ambassador. Well I appreciate that feedback. That's
excellent. Listen, I am, I am looking to put a, uh, small team over to the, uh, conference in
Kazakhstan by the way too.

KISLYAK: Oh that is wonderful.

FLYNN: So, yeah, so I'll,         figure out who and at the right level and I may need to get uh, if
there is possibility to get, uh, a point of contact, uh, if it is you that is fine, but I rather it be, you
know, we go with the right level.

KISLYAK: 1 think initially it, it, go through me and then...

FLYNN; Okay

KISLYAK: after the, uh, New Year. The problem is that Moscow, the New Yeah, uh...

FLYNN: Yeah I know it's a big deal

KISLYAK: is on vacation for almost ten days

[Some talking over each other]

FLYNN: Okay. Okay.

KISLYAK: But I am in contact with everybody of importance so

FLYNN: Okay. Alright. Listen. Listen. I want to make sure too, that you know, that number one,
I appreciate this feedback, two, I, uh, I really want to make sure that, that, we both, you know,
because we are starting to think about what, what kinds of things we want to have a conversation
about.

KISLYAK: Yes

FLYNN: And, and I need you, you know, obviously, you are going to be doing the same thing

KISLYAK: [reply is inaudible]

FLYNN: and, you know, we are not going to agree on everything, you know that, but, but I think
that we have a lot of things in common. A lot. And we have to figure out how, how to achieve
those things, you know and, and be smart about it and, uh, uh, keep the temperature down
globally, as well as not just, you know, here, here in the United States and also over in, in Russia.



                                                    14
    Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 15 of 21




KISLYAK: yeah

FLYNN: But globally 1 want to keep the temperature down and we can do this if we are smart
about it

KISLYAK: You're absolutely right

FLYNN: I haven't gotten, I haven't gotten a, uh, confirmation on the, on the, uh, secure VTC
yet, but the, but the boss is aware and so please convey that

KISLYAK: I will

FLYNN: And we can set that up fairly quickly and well have a, I don't want to go through, I
don't want to go through a big, uh, uh, gyration of, you know, what is on the agenda. I think the
agenda just needs to be a couple of simple things uh, and let the two talk about, let the two
communicate if, if we end up having it on the 215`, if not

KISLYAK: Absolutely.

FLYNN: the 2l 5`, then what we, we, uh, may end up, you know, sometime very close after just
because other, other scheduled events, if that makes sense. Okay.

KISLYAK: Okay. Yeah. Absolutely. And I wish you, uh, once again, everything, uh, the best in
the New Year

FLYNN: Thank you

KISLYAK: to you, to your family, to your country.

FLYNN: Okay.

KISLYAK: And I am looking forward to, uh, working with you General.

FLYNN: Yep, absolutely.

KISLYAK: And I am still hoping for an opportunity to sit together to, umm, bring our heads
together on exactly what you just said

FLYNN: yeah

KISLYAK: on how we can move

FLYNN: Yep, Yep. Absolutely.

                                               15
   Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 16 of 21




KISLYAK: And I hope you earl find a, uh, uh, window for us to have a lunch, breakfast, dinner,
whatever

FLYNN: [laughs] I will, believe me

KISLYAK: Next time you are

FLYNN: Believe me, I always, I always like a free lunch

[Talking over each other]

KISLYAK: [laughs]

FLYNN: Yeah

KISLYAK: {inaudible]

FLYNN: Okay.

KISLYAK: Thank you so much.

FLYNN: Alright. Happy New Year to you and your family.

KISLYAK: Happy New Year to you. Thanks,

FLYNN: Yep. Bye. Bye.




                                              16
      Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 17 of 21




IV.     January 12, 2017 Call

Participants
   ® Michael Flynn
   O Russian Ambassador Sergey Ivanovich Kislyak

FLYNN: Hello.

UNKNOWN MALE: I'm sorry General. First, first, fail attempt. I'll put the Ambassador on the
line.

FLYNN: I have, I have just a few minutes. I am getting ready to get into an airplane here.

UNKNOWN MALE: Oh, okay. ril, I'll put him through.

FLYNN: Okay.

[Phone call is on hold for approximately 20 seconds]

KISLYAK: Hello.

FLYNN: Hello. This is General Flynn.

KISLYAK: Oh General, hi, uh, good afternoon, this is Sergey Kislyak, Russian Ambassador.

FLYNN: How are you?

KISLYAK: I'm fine, however if one can be fine in this environment.

FLYNN: yeah [laughing]

KISLYAK: uh, general I am calling as a follow up of our last conversation when you said that
you will be trying to assemble a team to send to Astana

FLYNN: Uh huh.

KISLYAK: for the meeting.

FLYNN: That's right. I spoke with about it yesterday to uh, some of my, some of my, uh people.

KISLYAK: Yeah. Wonderful. And uh, you asked me some additional information and to give
you contact point.

                                               17
   Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 18 of 21




FLYNN: Yes.

KISLYAK: Sol have everything and, uh, I wonder what I can give it right now to you because
its now that long.

FLYNN: Can I, can I, uh, l don't have the, I don't, I am not in a place to do that Ambassador

KISLYAK: 1 see

FLYNN: Can I have, uh, my point of contact just reach out to the Embassy

KISLYAK: Absolutely

FLYNN: to get the information. Let me do that.

KISLYAK: Yeah. Wonderful.

FLYNN: Okay.

KISLYAK: We will pass all the information and do you have a team to, to be sent to Astana
already?

FLYNN: We are, we are assembling one. I, I will get, uh, probably, you know, more information
cause some of these people, you know, of course were, uh, were presidential appointees so we
are still deal with our own bureaucracy

KISLYAK: I understand

FLYNN: to uh, but yeah, we have, uh, probably, you know, if I think, if we send the group 1 am
thinking about, its probably four or five people.

KISLYAK: Okay.

FLYNN: Maybe six.

KISLYAK: [inaudible]

FLYNN: umm, and, uh, they will go there, you know so yes. Uh, that's my, that's my goal,
umm, and I should know more tomorrow. i, I discussed it uh, over this past week and then I had
a meeting with the team leader yesterday.

KISLYAK: mmm hum.


                                               18
   Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 19 of 21




FLYNN: so yeah we're still, we're still

[Talking over each other]

KISLYAK: Do you know the name of the team maybe, of the team that will be there because I
can have my Middle East man contact him.

FLYNN:

KISLYAK:L

FLYNN: His last name. Yeah_

KISLYAK: Thank you.

FLYNN: And I'll have, I'll have, uh, what III do is,   have him, I have the number for the
Embassy.

KISLYAK: Yes

FLYNN: Or you can, you know, you can text me actually or what you could do, if you could text
me, the uh, maybe a name and a number and that will be perfect and  give that to him.

KISLYAK: Perfect.

FLYNN: And, uh, and then, then lets go from there. Okay.

KISLYAK: Absolutley. Thank you very much.

FLYNN: Okay. Okay. Okay.

KISLYAK: And, umm, also, 1 wanted to ask you whether you are planning to be anytime uh, in
the future in Washington because I am still, uh

FLYNN: I know.

KISLYAK: looking forward for a, uh, an opportunity to discuss things

FLYNN: [laughing] yeah, I, I'm actually coming back tonight, umm

KISLYAK: Really?



                                                19
   Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 20 of 21




FLYNN: Let me, let me, uh, let me look at a schedule as we go because what I think we will do
is figure out just the time to have lunch or dinner somewhere.

KISLYAK: That would be wonderful,

[Talking over each other]

FLYNN: Okay. Alright Ambassador.

KISLYAK: I am going to [inaudible] Thank you General.

FLYNN: Thank you. Thank you. Alright. Yep. Bye. Bye.

KISLYAK: Bye.




                                             20
     Case 1:17-cr-00232-EGS Document 225-2 Filed 06/10/20 Page 21 of 21




V.     January 19, 2017 Voicemail Recording

Participants
   * Michael Flynn
   ® Russian Ambassador Sergey Ivanovich Kislyak


FLYNN (Automated Recording): Hello, you've reached General Mike Flynn. My number is
       Leave a message at the beep and I'll get back to you as soon as I can. Thank you.

Female Voice (Automated Recording): At the tone, please record your message. When you've
finished recording, you may hang up or press 'l' for more options.

KISLYAK: Good morning, General. This [sic] Sergey Kislyak, Russian ambassador. I, uh,
apologize that I disturb you but I wanted to check whether you have, urn, uh, answer to the idea
of our two presidents speaking, uh, re-... uh, after the inauguration. You remember our
conversation and we certainly would appreciate any indication as to when it is going to be
possible. Uh, I would appreciate your calling back and telling me where we are. Thank you so
much. All the best.




                                               21
